Title: To James Madison from Henry Lee, 29 July 1791
From: Lee, Henry
To: Madison, James


My dear sir.
Friday 29h. July 1791
In the forenoon this day I got here—soon saw the President & your affectionate friend Mr. Jefferson. The first has nearly recovd. Mr. J. & myself dined with him & as far as I can judge, no chance for 16 years opposes the happiness of the U:S from any event feared by us in N york. As to your corn which you so much prized & which Mr J. seems to reckon valuable & uncommon, the president says he has had it in field cultivation & Mrs. Washington recollects its use in her virgin days. From this event remember how theory & practice may be dissonant & mix more with men & women of all sorts.
Have you heard that Sedgwick of Massachusetts has been defendant in a suit before the fœderal judges in Boston. The case thus—Mr. Sendins of Albany sues him for the amount of a sum of paper purchased by A & B with his ler. of credit. A & B run off with the purchased property & this treason in the sub-actors has promulgated the connexion of your congressional brother. The date of the transaction shews that the acts of Congress were previously arranged & the transaction itself shews that one law maker of the majority, reckoned with certainty on the doings of Congress. A nonsuit was obtained by the defendants council against the opinion of the cheif Justice, for some quibble alledged as to the act of the two men credited by his Lter. Enquire & you will hear all about this matter & whether the negotiation extended itself in various parts of the eastern states.
The Plaintiff has ordered a new writ which will be tried in this city next term in the face of Congress.
I have not seen Randolph, himself & family are well I hear, Scott has succeeded as report has mentioned.
When do you come hither. Affy yours
H: Lee
No P Master Genl yet appointed
